IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-217-CR


EX PARTE:  KIRK WAYNE McBRIDE,

	APPELLANT


 
 

FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR90-029, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING
 



PER CURIAM
	This is an appeal from an order denying relief on appellant's pretrial writ of habeas
corpus.  Tex. R. App. P. 44.  Appellant has filed a proper motion to withdraw notice of appeal. 
Tex. R. App. P. 59(b).  The motion is granted.
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Motion
Filed:  June 23, 1993
[Do Not Publish]